GOLDTHWAITE, J.
It may be conceded that when a deposition is sought to be used in evidence, it is necessary for the party offering it to show a strict compliance with the statutes ; but we think this concession does not authorize so strict a scrutiny as . s asked for in the present case. Here the commissioner is required to examine the witness between the hours of nine and four of a particular day, and his certificate shows *238that, pursuant to the commission, the examination was had on that day. We are at a loss to see how the execution could be pursuant to the authority, unless it was within those hours, and we are not authorized to falsify what is stated, by the omission to state something more.
Our conclusion is that the certificate shows an examination pursuant to the commission, and it would be a very strained construction to infer that the witness was examined at a time not warranted.
Doubtless it would be competent, on the motion to suppress the deposition, for a party to show that heo attended at the hours named, and that no examination was then had — but in the present case there is nothing to relieve the motion from its appearance of undue technicality, and it was^propeily refused.
Let the judgment be affirmed.